         Case: 3:19-cv-00100-bbc Document #: 33 Filed: 06/19/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WISCONSIN


Cranberry Growers Cooperative,                    Case No.: 19-CV-100 (BBC)

              Plaintiff and Counter-Defendant,

vs.                                                  MAXWELL FOOD PRODUCTS
                                                      PTY. LTD.’S EXHIBIT LIST
Maxwell Food Products Pty. Ltd.,

              Defendant and Counter-Plaintiff.


        Defendant and Counter-Plaintiff Maxwell Food Products Pty. Ltd. (“Maxwell

Foods”) submits the following exhibit list pursuant to the Court’s Preliminary Pretrial

Conference Order [ECF # 17]:

        1.    Email chains between the parties, dated between February 24, 2017 and
              October 19, 2017, previously produced in this action in document
              productions bates labeled Maxwell Foods 001 – Maxwell Foods 071.

        2.    Four (4) February 27, 2017 Purchase Orders

        3.    Three (3) Marcy 8, 2017 Purchase Orders

        4.    Crangrow SDC Inventory, Dated as of September 21, 2017

        5.    Crangrow Cranberry Juice Concentrate, 65 Brix, Specification Sheet

        6.    Crangrow Cranberry Juice Concentrate, 50 Brix, Specification Sheet

        7.    September 27, 2017 Purchase Order (colloquially referred to as “Purchase Order
              93” by the parties)

        8.    September 27, 2017 Purchase Order (colloquially referred to as “Purchase Order
              94” by the parties)

        9.    November 20, 2017 Invoice from Badger State Fruit Processing to Maxwell
              Foods




1526757 v1
         Case: 3:19-cv-00100-bbc Document #: 33 Filed: 06/19/20 Page 2 of 2



Dated: June 19, 2020.                  FOLEY & MANSFIELD, PLLP


                                   BY: /s/ Cameron A. Lallier
                                        Cameron A. Lallier (#393213)
                                        clallier@foleymansfield.com
                                        250 Marquette Avenue, Suite 1200
                                        Minneapolis, MN 55401
                                        Telephone: (612) 338-8788

                                       ATTORNEYS FOR MAXWELL FOODS




                                         2
1526757 v1
